Dissenting Opinion by

Greene, J.
The evidence offered against the sale and deed in this case was, I think, very properly ruled out by the court below, for two reasons.
1. If the party 'could prove the facts as he proposed, it could not invalidate the deed, because those facts would not indicate a material departure from the law; and the parole proof offered was in direct conflict with the records in the case.
2. The law expressly declares that “Sales made and deeds executed by treasurers as aforesaid shall have the same force and effect, and be of the same legal validity, as sales upon executions from district courts and deeds made by sheriffs upon such sales.” Laws of 1844, 38, § 66. I regard the opinion in this case, and in Scott v. Babcock, as in direct conflict with the above section of the law and with the leading decisions in relation to judgment sales.